DETAILED ACTION
1.	The following communication is in response to applicant's FAI amendment received on 12-April-2022.  Claims 1-20 are pending in the application.  Further, the specific arguments as presented in applicant’s present response, on pages 6-7, are considered persuasive, and therefore the previously applied rejections have been withdrawn.
	The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.1	The following is an Examiner's Statement of Reasons for the indication of allowable subject matter.  The present application is directed to a non-obvious improvement over USP Publication 2017/0217419 (Yen et al), which provides an apparatus for prognosing a vehicle brake-system health issue, and processes performed thereby. The apparatus in various embodiments includes a first sensor and a second sensor. In various embodiments, the first sensor is configured to measure a brake system input, such as brake pedal force or displacement, and the second sensor configured to produce output indicative of vehicle deceleration. The apparatus further includes a processing hardware unit, and a non-transitory computer-readable storage device. The storage device includes a prognostic module configured to cause the processing hardware unit to determine, based on the data received from the first sensor and the second sensor, whether there is an existing or potential brake-system health issue. In some implementations, the first sensor or the second sensor is configured to measure brake-line pressure. 

2.2	Claims 1-20 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, reasonably disclose the specific arrangement of elements in the same combination specified in independent claims 1, 8 and 15 for monitoring brake health, specifically including: 
(Claim 1)  “sending, by a brake control unit (BCU), a brake command signal to initiate a braking maneuver; 
receiving, by the BCU, a first wheel speed signal corresponding to a speed of a first wheel during the braking maneuver; 
receiving, by the BCU, a second wheel speed signal corresponding to a speed of a second wheel during the braking maneuver; and 
detecting, by the BCU, that the speed of the first wheel is greater than the speed of the second wheel by greater than a predetermined threshold; 
wherein the BCU is configured to output a health status indicating a failure in a brake control component associated with the first wheel based upon detection of the speed of the first wheel being greater than the speed of the second wheel by greater than the predetermined threshold.”

2.3	There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
	Dependent claims 2-7, 9-14 and 16-20 are deemed allowable as depending either directly or indirectly from allowed independent claims 1, 8 and 15. 

Response Guidelines
3.1	Any comments considered necessary by applicant MUST be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance”.

3.2	Any response to the Examiner in regard to this allowance should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor, Peter Nolan, who can be reached at
(571) 272-7016.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661